Order insofar as appealed from unanimously affirmed. Memorandum: We agree with the conclusion of the trial court that Joseph A. Ryan may not appear as attorney of record for the defendants. It is unnecessary for us to determine, however, whether or not a justiciable issue was presented to the court in the first instance. (Appeal from part of an order of Onondaga County Court denying application for representation by out-of-state attorney.) Present — Williams, P. J., Goldman, Henry, Del Vecchio and Marsh, JJ.